BAKES, Justice.
Defendant appellant Stanley Jensen and his brother Richard were convicted, upon their pleas of guilty, of burglarizing a firearms supply store in Nampa, Idaho. The defendants were apprehended at the store with a number of pistols, rifles, a shotgun and other items. The district court sentenced Stanley Jensen to a determinate term of three years, and his brother Richard to a determinate term of four years. Both defendants appealed their sentences. Richard’s appeal was dismissed by stipulation.
Defendant Stanley Jensen raises three issues on appeal. First, he argues that the sentence imposed was excessive. However, in view of the defendant’s prior criminal record, which included two prior burglaries, the trial court did not abuse its discretion in sentencing the defendant to a three-year determinate sentence. See, e. g., State v. Chapa, 98 Idaho 54, 558 P.2d 83 (1976).
The defendant further argues that the presentence investigation was inadequate. However, the presentence report sufficiently complied with I.C.R. 37 (amended and renumbered effective July 1, 1980, as I.C.R. 32), and thus that assignment of error is without merit. The record also reflects that defendant failed to make a timely objection below to the presentence report. See State v. Wallace, 98 Idaho 318, 563 P.2d 42 (1977).
Finally, the defendant argues that the sentencing court improperly considered matters not formally before it at the time of sentencing. We have reviewed the trial court’s statements to the defendant at the time of sentencing, upon which the defendant relies for error, and conclude that no reversible error occurred at the sentencing.
Judgment affirmed.
DONALDSON, C. J., and SHEPARD, McFADDEN and BISTLINE, JJ., concur.